13-377
         Bamba v. Holder
                                                                                        BIA
                                                                                  Nelson, I.J.
                                                                               A087 468 245
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 13th day of February, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       SOULEYMANE BAMBA,
14                Petitioner,
15
16                         v.                                   13-377
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Matthew J. Harris, Brooklyn, New
24                                     York.
25
26       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
27                                     General; M. Jocelyn Lopez Wright,
28                                     Senior Litigation Counsel; Anthony
29                                     J. Messuri, Trial Attorney, Civil
30                                     Division, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Souleymane Bamba, a native and citizen of the Ivory

 6   Coast, seeks review of a January 9, 2013, order of the BIA

 7   affirming the August 1, 2011, decision of an Immigration

 8   Judge (“IJ”) denying his application for asylum, withholding

 9   of removal, and relief under the Convention Against Torture

10   (“CAT”).   See In re Souleymane Bamba, No. A087 468 245

11   (B.I.A. Jan. 9, 2013), aff’g No. A087 468 245 (Immig. Ct.

12   N.Y. City Aug 1, 2011).     We assume the parties’ familiarity

13   with the underlying facts and procedural history of this

14   case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified and supplemented by the BIA.

17   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

18   522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

19   (2d Cir. 2005).     The applicable standards of review are well

20   established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

21   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

22       We conclude that substantial evidence supports the

23   agency’s determination that Bamba’s testimony was not

                                     2
 1   credible.    First, the IJ found that Bamba’s demeanor called

 2   his credibility into question, a finding that we give

 3   “particular weight.”    Majidi v. Gonzales, 430 F.3d 77, 81

 4   n.1 (2d Cir. 2005).    The IJ’s finding was supported by

 5   several instances in the record where Bamba paused or evaded

 6   the questions posed.    The IJ’s demeanor finding was further

 7   supported by inconsistencies and omissions in Bamba’s

 8   testimony.    See Li Hua Lin v. U.S. Dep’t of Justice, 453

 9 F.3d 99, 109 (2d Cir. 2006) (“We can be still more confident

10   in our review of observations about an applicant’s demeanor

11   where, as here, they are supported by specific examples of

12   inconsistent testimony.”).

13       Indeed, Bamba does not even challenge two of the

14   agency’s bases for finding him not credible – inconsistent

15   testimony regarding how much his uncle paid to secure his

16   release after a March 2004 arrest, and when he left the

17   Ivory Coast for Mali – and those findings stand as valid

18   bases for the agency’s adverse credibility determination.

19   See Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).

20   We do not rely, however, on the IJ’s findings regarding

21   Bamba’s passport, which the BIA expressly declined to adopt.

22   See Xue Hong Yang, 426 F.3d at 522.


                                    3
 1       Apart from the passport finding, the IJ’s remaining

 2   findings also support the adverse credibility determination.

 3   Bamba omitted from his application any mention of a November

 4   2003 incident that he testified resulted in his being

 5   injured.     See Xu Duan Dong v. Ashcroft, 406 F.3d 110, 111-12

 6   (2d Cir. 2005).     The agency was not required to credit

 7   Bamba’s explanation for the omission.     See Majidi, 430 F.3d
8   at 80.     Furthermore, Bamba gave conflicting testimony

 9   regarding who came to his aid after a September 2003

10   incident.

11       Additionally, Bamba did not submit credible documentary

12   evidence in support of his application.     Bamba’s evidence

13   consisted of: (1) a letter from party officials in the Ivory

14   Coast dated 2007 (even though Bamba claimed that he never

15   sought such a letter until 2009); (2) an undated letter from

16   a party official in New York; (3) a letter from his wife,

17   who was an interested witness; and (4) a letter from a

18   friend in Mali, which contradicted a statement Bamba made at

19   his hearing.     In view of these deficiencies, the agency did

20   not err in discrediting the letters.     See Y.C. v. Holder, __

21   F.3d __, 2013 WL 6642047, at *7 (2d Cir. 2013) (noting that

22   “[w]e defer to the agency’s determination of the weight

23   afforded to an alien’s documentary evidence” and finding no

                                     4
 1   error in the BIA’s decision to give “very little evidentiary

 2   weight” to an unsworn letter “submitted by an interested

 3   witness” (internal quotation marks omitted)).

 4       Given Bamba’s demeanor, the omissions and

 5   inconsistencies, and the lack of credible corroboration, the

 6   agency’s adverse credibility determination is supported by

 7   substantial evidence.   See Xiu Xia Lin v. Mukasey, 534 F.3d
8   162, 167 (2d Cir. 2008).   The agency’s adverse credibility

 9   determination is also dispositive of the claims for

10   withholding of removal and relief under the CAT, as those

11   claims depend on the same factual predicate.    See Paul v.

12   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang,

13 426 F.3d at 523.

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25



                                    5